Exhibit 10.4

Execution Copy [Corrected]

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is made effective
September 30, 2003, by and between KP Sports, Inc., a Maryland corporation doing
business as Under Armour Performance Apparel (hereinafter, the “Company”), and
J. Scott Plank (hereinafter, the “Executive”). For purposes hereof, the Company
and the Executive are referred to collectively as the “Parties” and,
individually, as a “Party.”

RECITALS

WHEREFORE, the Company desires to employ the Executive as Vice President of
Finance, subject to the terms and provisions of this Agreement, and the
Executive desires such employment with the Company, subject to the terms and
provisions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the Parties agree as follows:

1. Term. Unless earlier terminated as provided herein, the Company hereby agrees
to employ the Executive and the Executive hereby accepts such employment for a
three year period commencing September 30, 2003 and ending on September 30,
2006, upon the terms and conditions hereinafter set forth. Commencing on
September 30, 2006 and each September 30th thereafter, the Term (as defined
below) shall automatically be extended for one additional year, unless the
Executive’s employment with the Company has been previously terminated pursuant
to Section 9 of this Agreement or unless the Executive or the Company shall have
given written notice to the other at least sixty (60) days prior thereto that
the Term shall not be so extended. For the purposes of this Agreement, the
employment term as defined in this Section, including any extension thereof,
shall be the “Term.”

2. Duties. During the Term, the Executive shall serve as Vice President of
Finance (hereinafter, “Vice President of Finance”) of the Company and shall
report to, and have those duties, responsibilities, and authority assigned him
from time to time by, the Chief Executive Officer of the Company (hereinafter,
the “CEO”). The Executive shall have the powers and authority consistent with
such responsibilities, duties, and authority. The Executive shall devote
substantially all his working time, attention, knowledge, and skills faithfully,
diligently, and to the best of his ability, in furtherance of the business and
activities of the Company. During the Term, the Executive shall refrain from
engaging in any activity which is or may be contrary to the welfare, interests,
or benefits of the Company and from engaging in any activity which is or may be
competitive with the activities of the Company. Nothing in this Section shall
preclude the Executive from engaging in charitable, professional, and community
activities, in each case as long as such



--------------------------------------------------------------------------------

activities do not interfere, conflict, or give the appearance of conflicting in
any way with the Executive’s performance under this Agreement. In addition, the
Executive shall be permitted to perform incidental duties and responsibilities
for his family investments provided that such family business duties shall not
interfere with his duties to the Company. The Executive agrees to abide by the
rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein that may be adopted from time to time by the
Company, and the Executive acknowledges receipt of copies of all such rules,
regulations, instructions, personnel practices and policies of the Company
committed to writing as of the date of this Agreement.

3. Base Salary. In consideration for the services to be rendered by the
Executive hereunder and for all rights and covenants granted herein, the Company
shall pay to the Executive a gross salary at a rate of $160,000.00 per year
(hereinafter, the “Base Salary”). This Base Salary shall be paid in equal
monthly or bi-weekly installments, in accordance with the customary payroll
practices of the Company and subject to such deductions and withholdings as are
required by law and applicable regulations. This Base Salary may be adjusted
from time to time at the discretion of the CEO or the Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”) or the
Board of Directors of the Company (the “Board”) if there is no Compensation
Committee.

4. Bonus. The Executive shall be eligible to receive an annual bonus. The actual
bonus amount, if any, will be determined by the CEO or the Compensation
Committee, or the Board if there is no Compensation Committee, in his or its
sole discretion based upon certain factors including the Company’s performance
and the Executive’s performance. Any bonus payment will be subject to such
deductions and withholdings as are required by law and applicable regulations.
The Executive understands that the Company is not obligated under this Agreement
to pay any bonus to the Executive, and further that the payment of a bonus under
this Section by the Company does not establish any obligation or duty on the
part of the Company to continue such bonus payment.

5. Equity Incentives. The Executive will be eligible in the sole discretion of
the Compensation Committee, or the Board if there is no Compensation Committee,
to receive equity incentives pursuant to the Company’s Stock Incentive Plan. All
awards pursuant to the Company’s Stock Incentive Plan shall be subject to the
terms and provisions of that plan, or any similar plan, and any award agreement
with respect to such award. The vesting, exercisability and termination
provisions regarding such awards shall be subject to the terms and provisions of
the Company’s Stock Incentive Plan, or other similar plan, pursuant to which the
award was made, and the corresponding award agreement.

6. Employee Benefits. The Executive shall be entitled to participate in or
receive benefits under any employee benefit plan, arrangement or perquisite
generally made available by the Company from time to time to all of its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans,
arrangements and perquisites. Any payments or benefits payable to the Executive
hereunder in respect of any year during which the

 

- 2 -



--------------------------------------------------------------------------------

Executive is employed by the Company for less than the entire such year shall,
unless otherwise provided in the applicable plan or arrangement be prorated in
accordance with the number of days in such year during which he is so employed.
Nothing contained in this Agreement shall prevent the Company from changing
insurance carriers or from effecting modifications in insurance coverage for the
Executive. The Executive shall also receive an automobile allowance of $1,000.00
per month.

7. Vacations; Holidays. The Executive shall be entitled to vacation days in
accordance with the applicable vacation policies for comparable senior
executives of the Company established by the Board, which shall be no less than
three (3) weeks per year and which shall be taken at a reasonable time or times.
The Executive shall be entitled to all public holidays observed by the Company.

8. Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable business expenses paid or incurred by the Executive in connection
with the performance of his duties and responsibilities under this Agreement,
upon presentation by the Executive of documentation, expense statements,
vouchers and/or such other supporting information as the Company may reasonably
request.

9. Termination. Notwithstanding the provisions of Section 1 hereof, the
Executive’s employment with the Company shall terminate upon the occurrence of
any of the following:

(a) expiration or non-extension of the Term in accordance with Section 1;

(b) at any time during the Term, the Company may terminate the Executive’s
employment with the Company for Cause upon written notice to the Executive,
which termination shall be effective immediately upon such written notice except
as otherwise provide in this Section 9(b). For purposes hereof, “Cause” shall be
defined as any of the following: (i) the Executive’s willful material misconduct
or neglect in the performance of his duties as determined by the CEO; (ii) the
Executive’s conviction by a court of competent jurisdiction, or the entry of a
plea of guilty or nolo contendere by the Executive, of any felony, offense
punishable by imprisonment in a state or federal penitentiary, or any offense,
civil or criminal, involving material dishonesty, fraud, moral turpitude or
immoral conduct; (iii) the Executive’s use of illegal drugs or abusive use of
prescription drugs as determined by a licensed physician or physicians
designated by the Company to examine the Executive; (iv) the Executive’s willful
material breach of this Agreement as determined by the CEO, which breach is not
cured within thirty (30) days after the Executive’s receipt of written notice
from the Company specifying such breach and demanding a cure thereof; or (v) any
conduct that is materially injurious to the reputation, business or business
relationships of the Company;

(c) at any time during the Term, the Executive may terminate his employment with
the Company for “Good Reason” upon written notice to the Company, which
termination shall be effective as provided in this Section 9(c). For the
purposes of this Agreement, “Good Reason” shall mean (i) the Company’s failure
to perform or observe any of the material terms or provisions of this Agreement
and the continued failure of the

 

- 3 -



--------------------------------------------------------------------------------

Company to cure such default within thirty (30) days after written demand for
performance has been given to the Company by the Executive, which demand shall
describe specifically the nature of such alleged failure to perform or observe
such material terms or provisions, (ii) a material reduction in the scope of the
Executive’s duties, authority, responsibilities or title as in effect
immediately prior to such reduction; (iii) the Company’s assignment to the
Executive of duties which are materially inconsistent with the Executive’s
position as Vice President of Finance; (iv) a material reduction by the Company
in the Executive’s Base Salary or in any other benefits made available to other
senior executives of the Company; or (v) the Executive’s relocation to a
facility or a location more than fifty (50) miles from the then present location
without the Executive’s prior written consent, and in each case the failure of
the Company to cure the same within thirty (30) days after receipt of written
notice thereof from the Executive specifying such Good Reason and demanding cure
thereof;

(d) at any time during the Term, the Company may terminate the Executive’s
employment with the Company for any reason other than Cause, which termination
shall be effective upon thirty (30) days prior written notice to the Executive;

(e) at any time during the Term, the Executive may terminate his employment with
the Company for any reason other than Good Reason, which termination shall be
effective upon thirty (30) days prior written notice to the Company; or

(f) at any time during the Term upon the Executive’s death or Inability to
Perform (as defined herein), which termination shall be effective immediately
upon the Executive’s death or written notice by either Party of the Executive’s
Inability to Perform. For the purposes of this Agreement, “Inability to Perform”
shall mean the Executive’s inability to perform all of the Executive’s duties
hereunder by reason of illness, physical or mental incapacity or other similar
condition, as determined by the Board in its sole discretion, which inability
shall exist for more than ninety (90) days.

10. Effect of Termination.

(a) Termination due to expiration or non-extension of the Term by the Company
pursuant to Section 1. Upon termination of the Executive’s employment due to
expiration or non-extension of the Term as described in Section 9(a) of this
Agreement by the Company, the Company shall continue to pay the Executive’s Base
Salary through the twelfth (12th) full month following the effective date of the
termination and pay the Executive’s COBRA premiums, on the same terms as existed
before termination, if the Executive elects and continues COBRA coverage in
connection with the health benefits plan that covered him as an employee,
through the twelfth (12th) full month following the effective date of
termination. The Company shall have no further obligation or duties to the
Executive except as provided in this Section 10(a), and the Executive shall have
no further obligations or duties to the Company except as provided in Sections
11, 12, and 13 of this Agreement. The Executive’s entitlement to amounts owing
pursuant to this Agreement shall not be dependent upon the Executive’s efforts
to “mitigate” loss or to find other employment, nor shall the amounts owing
pursuant to this Agreement be subject to offset by compensation earned from a
subsequent employer, provided, however, that the Company’s obligation to
continue to provide the Executive with payments equal to the

 

- 4 -



--------------------------------------------------------------------------------

premiums for COBRA benefits shall cease if the Executive becomes eligible to
participate in a health benefits arrangement as an employee that is
substantially similar to those provided for under the COBRA continuation
coverage. Any benefits pursuant to this Section 10(a) are contingent on the
Executive’s executing an agreement containing a general release of claims
against the Company, in a form acceptable to the Company.

(b) Termination by the Company for Cause or by the Executive for any reason
other than Good Reason. Upon termination of the Executive’s employment by the
Company for Cause, as described in Section 9(b) of this Agreement, or by the
Executive for any reason other than Good Reason, as described in Section 9(e) of
this Agreement, the Executive shall be entitled to only his Base Salary and
benefits up to the date of the termination of his employment, and the Company
shall have no further obligation or duties to the Executive except as provided
in this Section 10(b), and the Executive shall have no further obligation or
duties to the Company except as provided in Sections 11, 12 and 13.

(c) Termination by the Company other than for Cause or by the Executive for Good
Reason. Upon termination of the Executive’s employment by the Company for any
reason other than Cause, as described in Section 9(d) of this Agreement, or by
the Executive for Good Reason, as described in Section 9(c) of this Agreement,
the Company shall continue to pay the Executive’s Base Salary and pay the
Executive’s COBRA premiums, on the same terms as existed before termination, if
the Executive elects and continues COBRA coverage in connection with the health
benefits plan that covered him as an employee, through the twelfth (12th) full
month following the effective date of termination (hereinafter, the “Severance
Period”), and the Executive shall have no further obligations or duties to
Company, except as provided in Sections 11, 12, and 13 of this Agreement. The
Company shall have no further obligation or duties to the Executive other than
as set forth in this Section 10(c). The Executive’s entitlement to amounts owing
pursuant to this Agreement shall not be dependent upon the Executive’s efforts
to “mitigate” loss or to find other employment, nor shall the amounts owing
pursuant to this Agreement be subject to offset by compensation earned from a
subsequent employer, provided, however, that the Company’s obligation to
continue to provide the Executive with payments equal to the premiums for COBRA
benefits shall cease if the Executive becomes eligible to participate in a
health benefits arrangement as an employee that is substantially similar to
those provided for under the COBRA continuation coverage. Any benefits pursuant
to this Section 10(c) are contingent on the Executive’s executing an agreement
containing a general release of claims against the Company, in a form acceptable
to the Company.

(d) Termination Due to the Executive’s Death or Inability to Perform. If the
Executive’s employment is terminated by his death or by reason of his Inability
to Perform, the Company shall pay to the estate of the Executive or to the
Executive, as the case may be, the Base Salary and benefits up to the date of
the termination of his termination of employment with the Company and the
Company shall have no further obligation or duties to the Executive or to his
estate or to his beneficiaries.

11. Restrictive Covenants.

 

- 5 -



--------------------------------------------------------------------------------

(a) Confidentiality. During the Term and continuing subsequent to any
termination of the Executive’s employment with the Company, the Executive shall
maintain Confidential Information, as defined in Section 11(a)(i) below, as
secret and confidential unless the Executive is required to disclose
Confidential Information pursuant to the terms of a valid and effective order
issued by a court of competent jurisdiction or a governmental authority. The
Executive shall use Confidential Information solely for the purpose of carrying
out those duties assigned him as an employee of the Company and not for any
other purpose. The disclosure of Confidential Information to the Executive shall
not be construed as granting to the Executive any license under any copyright,
trade secret or any right of ownership or right to use the Confidential
Information whatsoever.

(i) For the purposes of this Section 11, “Confidential Information” shall mean
all information related to the Company’s business that is not generally known to
the public. Confidential Information shall include, but shall not be limited to:
(w) any financial, business, planning, operations, services, potential services,
products, potential products, technical information, intellectual property,
trade secrets and/or know-how, formulas, production, purchasing, marketing,
sales, personnel, customer, supplier, or other information of the Company;
(x) any papers, data, records, processes, methods, techniques, systems, models,
samples, devices, equipment, compilations, invoices, customer lists, or
documents of the Company; (y) any confidential information or trade secrets of
any third party provided to the Company in confidence or subject to other use or
disclosure restrictions or limitations; and (z) any other information, written,
oral or electronic, whether existing now or at some time in the future, whether
pertaining to current or future developments, and whether accessed prior to the
Executive’s tenure with the Company or to be accessed during his future
employment or association with the Company, which pertains to the Company’s
affairs or interests or with whom or how the Company does business. The Company
acknowledges and agrees that Confidential Information shall not include
information which is or becomes publicly available other than as a result of a
disclosure by the Executive.

(ii) The Executive shall promptly notify the Company if he has reason to believe
that the unauthorized use, possession, or disclosure of any Confidential
Information has occurred or may occur.

(iii) All physical items containing Confidential Information, including, without
limitation, the business plan, know-how, collection methods and procedures,
advertising techniques, marketing plans and methods, sales techniques,
documentation, contracts, reports, letters, notes, any computer media, customer
lists and all other information and materials of the Company’s business and
operations, shall remain the exclusive and confidential property of the Company
and shall be returned, along with any copies or notes that the Executive made
thereof or therefrom, to the Company when the Executive ceases his employment
with the Company.

(b) Non-Competition. The Executive hereby covenants and agrees that at no time
during the Executive’s employment with Company and for a period of one (1) year
immediately following termination of the Executive’s employment with the
Company, whether voluntary or involuntary, shall the Executive (i) develop, own,
manage,

 

- 6 -



--------------------------------------------------------------------------------

operate, or otherwise engage in, participate in, represent in any way or be
connected with, as officer, director, partner, owner, employee, agent,
independent contractor, consultant, proprietor, stockholder (except for the
ownership of a less than 1% stock interest in a publicly traded company), or
otherwise, any business or activity competing with the Company or its affiliates
such that he performs duties similar to those performed while employed by the
Company or otherwise acts in any capacity similar to the capacity in which the
Executive served the Company, or in any capacity in which the Executive may use
or disclose any Confidential Information, or use, profit from, or enable others
to use or profit from the Company’s goodwill or any goodwill developed by the
Executive while an employee of the Company, within any geographic area in which
the Company does or plans to do business while the Executive was employed,
including but not limited to the United States, Canada and Japan; (ii) act in
any way, directly or indirectly, with the purpose or effect of soliciting,
diverting or taking away any business, customer, client or any supplier of the
Company; or (iii) otherwise compete with Company in the sale or licensing,
directly or indirectly, as principal, agent or otherwise, of any products
competitive with the products, or services competitive with the services,
developed or marketed by Company within any geographic area in which the Company
does or plans to do business while the Executive was employed, including but not
limited to the United States, Canada and Japan. The Executive acknowledges that
he will provide unique services to the Company and that this covenant has
unique, substantial, and immeasurable value to the Company.

(c) Non-Solicitation and Non-Interference with Customers and Other Business
Relationships. The Executive hereby covenants and agrees that at no time during
the Executive’s employment with the Company and for a period of one (1) year
immediately following termination of the Executive’s employment with the
Company, whether voluntary or involuntary, shall the Executive (i) solicit
(other than on behalf of the Company) business or contracts for any products or
services of the type provided, developed or under development by the Company
during the Executive’s employment by the Company, from or with (x) any person or
entity which was a customer of the Company for such products or services as of,
or within one year prior to the Executive’s date of termination of employment
with the Company, or (y) any prospective customer which the Company had
solicited as of, or within one year prior to the Executive’s termination of
employment with the Company or (ii) directly or indirectly contract with any
such customer or prospective customer for any product or service of the type
provided, developed or which was under development by the Company during the
Executive’s employment with the Company. Further, the Executive shall not during
the Executive’s employment with the Company and for a period of one (1) year
immediately following termination of the Executive’s employment with the
Company, whether voluntary or involuntary, knowingly interfere or attempt to
interfere with any transaction, agreement or business relationship in which the
Company was involved during the Executive’s employment with the Company.

(d) Non-solicitation or hiring of employees. The Executive hereby covenants and
agrees that at no time during the Executive’s employment with the Company and
for a period of one (1) year immediately following termination of the
Executive’s employment with the Company, whether voluntary or involuntary, will
the Executive act in any way with the purpose or effect of (i) hiring anyone who
has been an employee of the Company, its divisions or subsidiaries within the
preceding six (6) months

 

- 7 -



--------------------------------------------------------------------------------

or (ii) soliciting, recruiting or encouraging, directly or indirectly, any of
the Company’s employees to leave the employ of the Company, its divisions or its
subsidiaries.

12. Discoveries, Inventions, Trade Secrets, Trade Names, Copyrights, and
Patents. As part of the rights granted herein to the Company, the Executive
agrees that all right, title and interest of any kind and nature whatsoever in
and to any inventions, product, know-how, trade secrets, patents, trademarks,
methods, procedures, copyrights, seminars, discoveries, improvements, ideas,
creations, and other technical properties, whether or not patentable or subject
to rights of copyright and/or trademark, which are conceived or made by the
Executive during the Term, and which are related to any of the business and/or
activities of the Company and any other lines of business which the Company
subsequently pursues in any form to include but not be limited to a strategic
plan, research, feasibility studies, development, manufacturing, and customer
contact (including but not limited to intellectual property, know-how, trade
secrets, and patents in process or granted) or the performance by the Executive
of his services hereunder, shall be considered “Works for Hire” and shall be and
become the sole and exclusive property of the Company for all purposes. The
Executive shall promptly disclose to the Company any such conception or other
work product of the type as is generally described in the immediately preceding
sentence. The Executive agrees to execute any and all applications, assignments
and other written instruments that the Company may deem necessary and
appropriate to confirm the title and interest of the Company therein and
thereto. The obligations of the Executive under this Section 12 shall be binding
upon his assignees, employers, other corporate or research affiliates,
executors, administrators and heirs. The grant, transfer and assignment to the
Company by the Executive of rights to intellectual properties shall remain
effective for such periods of time as applicable law may permit with respect to
the ownership of any such intellectual property or materials.

13. Enforcement; Remedies. The Executive understands and agrees that he will
provide unique services to the Company and that the restrictions contained in
Sections 11 and 12 of this Agreement are reasonable, fair, and equitable in
scope, terms, and duration, are necessary to protect the legitimate business
interests, trade secrets, and good will of the Company, and are a material
inducement to the Company to enter into this Agreement, and that any breach or
threatened breach of the restrictions stated in Sections 11 and 12 would cause
the Company substantial and irreparable harm for which there is no adequate
remedy at law. The Executive further acknowledges that the restrictions set
forth in Sections 11 and 12 may limit his employment opportunities, but he
represents that he will be able to obtain suitable employment without violating
the provisions of Sections 11 and 12. Therefore, the Executive agrees and
consents to the issuance of injunctive relief in favor of the Company by any
court of competent jurisdiction, where, in the Company’s sole discretion, the
Company has acted upon reasonable information concerning a breach or potential
breach of this Agreement, to enjoin the breach of any of the covenants of the
Executive contained in Sections 11 and 12 of this Agreement. The Executive will
provide the Company a full accounting of all proceeds and profits received by
the Executive as a result of or in connection with a breach of this Agreement.
Unless prohibited by law, the Company shall have the right to retain any amounts
otherwise payable by the Company to the Executive to satisfy any obligations of
the Executive as a result of any breach of this Agreement. The Executive hereby
agrees to indemnify and hold harmless the Company

 

- 8 -



--------------------------------------------------------------------------------

from and against any damages incurred by the Company as assessed by a court of
competent jurisdiction as a result of any breach of Sections 11 and 12 of this
Agreement by the Executive. Nothing contained in this Section shall invalidate
or waive any other rights or remedies which the Company may have at law or in
equity.

14. Change in Control. Notwithstanding any other provisions of this Agreement,
the Company agrees that in the event a Change of Control (as hereinafter
defined) occurs and the Executive leaves the employ of the Company and the
combined entity for whatever reason (other than (i) termination for Cause,
(ii) death, (iii) Inability to Perform as described in Section 9(f) of this
Agreement or (iv) by Executive for any reason other than Good Reason):

(a) If the termination occurs within twelve (12) months after a Change of
Control, Company shall continue to pay the Executive’s Base Salary through the
twenty-fourth (24th) full month following the effective date of termination.

(b) To the extent the Executive remains eligible, for twelve (12) months after
termination of his employment, the Company shall continue to allow the Executive
to remain covered by all applicable noncash benefit plans of the Company, except
for the retirement plans or retirement programs in which the Executive
participates or any successor plans or programs in effect on the date of a
Change in Control; provided, however, that if during such time the Executive
should enter into the employment of a competitor of the Company, participation
in such noncash benefit plans would cease. In the event the Executive is
ineligible under the terms of such plans to continue to be so covered, the
Company shall use its best efforts to provide substantially equivalent coverage
through other sources. If the Company is unable to provide substantially
equivalent coverage through other sources, then the Company shall pay in cash to
the Executive the amount the Company would have had to expend to provide such
coverage assuming standard risk.

(c) The Executive’s payments received hereunder shall be considered severance
pay in consideration of past service, continued service from the date of this
Agreement, and full adherence to all restrictions that survive the termination
of this Agreement, and entitlement thereto shall not be governed by any duty to
mitigate damages by seeking further employment nor offset by any compensation
which may be received from future employment.

(d) The Executive’s payments received hereunder shall be in lieu of any payments
or other benefits that the Executive would be entitled to receive pursuant to
Sections 10(a) or 10(c) of this Agreement.

(e) The specific arrangements referred to above are not intended to exclude the
Executive’s participation in other benefits available to executive personnel
generally or to preclude other compensation or benefits as may be authorized by
the Board of Directors of the Company from time to time, or as a result of the
Change of Control.

 

- 9 -



--------------------------------------------------------------------------------

(f) This Section shall be binding upon and shall inure to the benefit of the
respective successors, assigns, legal representatives and heirs to the Parties
hereto.

(g) For the purpose of this Agreement, a “Change of Control” shall mean: (i) a
merger, reorganization or consolidation of the Company into or with another
entity, a sale of stock or other similar transaction or series of related
transactions in which the stockholders of the Company immediately prior to such
merger, reorganization, consolidation, sale of stock or similar transaction own
less than a majority of the surviving entity’s voting securities immediately
after such merger, reorganization, consolidation, sale of stock or other similar
transaction or (ii) the sale of all or substantially all of the assets of the
Company, including assets to the company’s subsidiaries taken as a whole, to an
unaffiliated third party in one or a series of related transactions.

15. Gross Up Payments. If the payment provided under Section 14 of this
Agreement (the “Contract Payment”) is subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(“Code”), the Company shall pay the Executive on or before the fifth day
following the date of termination, an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of any
Excise Tax on the Contract Payment and such other Total Payments (as defined
below) and any federal and state and local income tax and Excise Tax upon the
payment provided for by this Section, shall be equal to the Contract Payment and
such other Total Payments. For purposes of determining whether any of the
payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) any other payments or benefits received or to be received by the Executive
in connection with a Change of Control of the Company or the Executive’s
termination of employment, whether payable pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, its
successors, any person whose actions result in a Change of Control of the
Company or any corporation affiliated (or which, as a result of the completion
of a transaction causing a Change of Control, will become affiliated) with the
Company within the meaning of Section 1504 of the Code (together with the
Contract Payment, the “Total Payments”) shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the Company
and acceptable to the Executive, whose acceptance shall not be unreasonably
withheld, the Total Payments (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code either in their entirety or in excess of the base
amount within the meaning of Section 280G(b)(3) of the Code, or are otherwise
not subject to the Excise Tax, (ii) the amount of the Total Payments that shall
be treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Total Payments or (B) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) (after applying clause (i),
above), and (iii) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(b)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which

 

- 10 -



--------------------------------------------------------------------------------

the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the date of termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of termination of the
Executive’s employment, the Executive shall repay to the Company at the time
that the amount of such reduction in Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal and state and
local income tax imposed on the Gross-Up Payment being repaid by the Executive
if such repayment results in a reduction in Excise Tax and/or a federal state
and local income tax deduction) plus interest on the amount of such repayment at
the rate provided in Section 1274(d) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of the Executive’s employment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest payable with respect to such excess)
at the time that the amount of such excess is finally determined.

16. Termination and Survivability. This Agreement shall terminate upon the
termination of the Executive’s employment with the Company; provided, however,
that the provisions of Sections 10, 11, 12, 13 , 14, 15 and 18 through 29 of
this Agreement shall survive its termination.

17. Section Titles. The titles of the sections of this Agreement are for
convenience only and shall not affect the interpretation of any section of this
Agreement.

18. Waiver. A waiver by either Party of any of the terms or conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach of this
Agreement. All remedies, rights, undertakings, obligations and agreements
contained in this Agreement shall be cumulative and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
either Party.

19. Severability. The rights and restrictions in this Agreement may be exercised
and are applicable only to the extent that they do not violate applicable laws,
and are intended to be limited to the extent necessary so that they will not
render this Agreement illegal, invalid, or unenforceable. If any provision of
this Agreement shall be deemed to be invalid or unenforceable, then that
provision shall be modified to make it enforceable to the maximum extent
possible, and the remaining provisions of this Agreement shall not be affected
thereby and shall remain in full force and effect.

20. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both Parties and their respective successors and assigns,
including any entity with which or into which the Company may be merged or which
may succeed to its assets or business; provided, however, that this Agreement
requires the

 

- 11 -



--------------------------------------------------------------------------------

personal services of the Executive only, and the Executive shall not be entitled
to assign any portion of his duties or obligations hereunder.

21. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Executive:

 

If to the Company:    KP Sports, Inc.   

1020 Hull Street, 3rd Floor

  

Baltimore, Maryland 21230

22. Governing Law. This Agreement has been made and executed in the State of
Maryland and shall be governed by the laws of Maryland applicable to contracts
fully to be performed therein (but without giving effect to the conflicts or
choice of law provisions of this Agreement that would give rise to the
application of the domestic substantive law of any other jurisdiction).

23. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT. EACH OF THE PARTIES REPRESENTS AND WARRANTS THAT IT
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS TO (OR ASSIGNMENTS OF) THIS AGREEMENT. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
(WITHOUT A JURY) BY THE COURT.

24. Consent to Jurisdiction. (a) EACH OF THE PARTIES HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF MARYLAND AND THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF THE STATE OF MARYLAND SITTING IN BALTIMORE CITY,
MARYLAND, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE
TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT

 

- 12 -



--------------------------------------------------------------------------------

OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

(b) EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT,
ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE
COURTS OF THE STATE OF MARYLAND AND COVENANTS THAT IT SHALL NOT SEEK IN ANY
MANNER TO RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH IN THIS SECTION 24 OR TO
CHALLENGE OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE
WITH THE PROVISIONS HEREOF.

(c) EACH OF THE PARTIES EXPRESSLY WAIVES ANY AND OBJECTIONS IT MAY HAVE TO
VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH FORUM, IN ANY OF
SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE SERVICE OF PROCESS
BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE DELIVERED HEREUNDER IN
ACCORDANCE WITH SECTION 21.

25. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties and supersedes any and all previous agreements between the Parties
relating to the subject matter hereof, including the Employment Agreement
between the Company and the Executive dated September 4, 2001 (the “Prior
Agreement”). Upon the execution by the Parties of this Agreement, the Prior
Agreement immediately shall be terminated and of no further force and effect.
This Agreement may not be modified orally, but only by an agreement in writing
supplied by the party against whom enforcement of any waiver, change,
modification, extension, or discharge is sought.

26. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall deemed to be an original but all of which together will
constitute one and the same instrument.

27. Legal Expenses. In the event that any legal action is pursued to enforce any
term or provision of this Agreement, including but not limited to any action
seeking injunctive relief to prevent breach or reasonably anticipated breach of
any term or provision of this Agreement, the prevailing party shall be entitled
to recover all costs and expenses incurred thereby, specifically including
reasonable attorneys’ fees.

28. Representations of the Executive. The Executive hereby represents to the
Company as follows: (i) he is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of his
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or other party, (ii) his
performance of all of the terms of this Agreement and as an employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by him in confidence or in

 

- 13 -



--------------------------------------------------------------------------------

trust prior to his employment with the Company, (iii) he has carefully read this
Agreement, understands the contents herein, and freely and voluntarily assents
to all of the terms and conditions of this Agreement, and (iv) he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney

29. Miscellaneous. The Parties agree to execute all other such documents as may
be required to effectuate or more readily carry out the provisions of this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement.

 

COMPANY:

 

KP SPORTS, INC.

   

EMPLOYEE:

 

J. SCOTT PLANK

By:   /s/ Kevin A. Plank     /s/ J. Scott Plank Name: Kevin A. Plank     Date:
September 30, 2003 Title: President and Chief Executive Officer     Date:
September 30, 2003    

 

- 15 -